     Case: 1:17-cv-04123 Document #: 47 Filed: 04/10/19 Page 1 of 1 PageID #:161

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                                 Eastern Division

Tracy A Starke
                                       Plaintiff,
v.                                                        Case No.: 1:17−cv−04123
                                                          Honorable Sara L. Ellis
Select Portfolio Servicing, Inc.
                                       Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, April 10, 2019:


       MINUTE entry before the Honorable Sara L. Ellis: The Court grants the parties
request as follows: Fact discovery is extended through 5/17/2019. Status hearing set for
4/25/2019 is stricken and reset for 5/22/2019 at 9:30 AM. Mailed notice(rj, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
